
	
		II
		111th CONGRESS
		2d Session
		S. 3041
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2010
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the further extension or
		  establishment of national monuments in Nevada except by express authorization
		  of Congress.
	
	
		1.Limitation on further extension or
			 establishment of national monuments in NevadaThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Nevada after
			 Wyoming.
		
